Citation Nr: 0115970	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  98-00 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder of the 
legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1968.

This appeal first came to the Board of Veterans' Appeals 
(Board) from a January 1997 RO rating decision that denied 
service connection for a skin disorder of the right leg.  The 
case returns subsequent to a September 1999 decision, in 
which the Board determined that the veteran had submitted 
evidence of a well-grounded claim for service connection for 
a skin disorder of the right leg and then remanded the case 
to the RO for additional development.

The Board notes that while in remand status, the veteran 
expressed concern that documentation pertained only to a skin 
disorder of his right leg, stating that both legs had always 
been affected.  Thereafter, January 26, 2001, the RO issued a 
supplemental statement of the case pertinent to entitlement 
to service connection for a skin disorder of the legs.  The 
RO advised the veteran that if the supplemental statement of 
the case contained an issue not previously included in his 
substantive appeal he would have 60 days to perfect appeal as 
to the new issue.  The veteran's representative stated the 
issue on appeal to include both legs in statements received 
in April and May 2001, more than 60 days after issuance of 
the statement of the case.  See 38 C.F.R. § 20.302(c) (2000).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board may waive the timely 
filing of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993)).  In accordance with the Court's holding in Beyrle, 
the Board waives the filing of a timely substantive appeal in 
this case, because the veteran has expressed the belief that 
his appeal was always based on both legs and because in the 
January 2001 supplemental statement of the case, the RO 
referenced confirmation of the prior denial of service 
connection for a skin disorder of both legs.  The issue has 
been rephrased accordingly.


FINDINGS OF FACT

1.  Contact dermatitis, to include of the legs, was noted in 
service and treated and resolved prior to separation from 
service.

2.  The veteran's currently manifested skin disorder of the 
legs, variously classified as xerosis, lichen simplex 
chronicus, and ichthyosis, is not related to in-service 
dermatitis, Agent Orange exposure or other incident of 
service.


CONCLUSION OF LAW

A skin disability of the legs, to include xerosis, lichen 
simplex chronicus, and/or ichthyosis, was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
66 Fed. Reg. 23166-23169 (May 8, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's military service included service in Vietnam 
from around January 1967 to October 1968.  He is in receipt 
of awards to include a Purple Heart and is service-connected 
for residuals of injury to Muscle Group III, with neuropathy 
of the left lateral brachial cutaneous nerve.


Service medical records show that the veteran underwent a 
dermatological consultation in February 1966 because he had 
sparsely distributed papular eruptions of arms, hands, trunk, 
and legs of three days' duration.  Such began as pruritic 
macules then became vesicular.  The vesicles were filled with 
a serous fluid.  The veteran reported he had had an 
"allergic reaction" to ivy, sometimes in the past.  It was 
noted that he had a contact dermatitis to a plant and he was 
treated with medication.  In January 1967, he was found to 
have erythematous papular lesions of the chest and back; the 
diagnosis was papular urticaria.  In March 1968, he 
complained of a rash in the groin area and splitting of the 
skin at the base of the penis; the diagnosis was possible 
fungus.  In November 1968, he underwent a medical examination 
for separation from service.  A skin disorder was not found 
at this examination.  

VA and private medical records reveal that the veteran was 
examined and treated for various complaints from 1969 to 
2000.  The medical reports are, in pertinent part, discussed 
below.

The veteran underwent a VA medical examination in February 
1969.  There were no complaints or findings of skin problems 
at this examination.

The veteran was treated for various medical problems from 
1977 to the early 1980's, including skin problems.  Private 
records show that in September 1977, he was found to have 
poison ivy; in October 1978, he had a generalized rash all 
over his body; and in July 1979, August 1979, May 1980, 1981, 
and 1982, he was treated for poison ivy.

The veteran underwent a VA Agent Orange medical examination 
in September 1985.  He gave a history of a rash of the lower 
legs for three-to-four years.  He was found to have skin 
problems of the legs diagnosed as neurodermatitis of the 
anterior legs or contact dermatitis of the legs.


Private medical reports of the veteran's treatment from the 
mid 1980's to 1988 show treatment for various skin problems.  
In December 1987, it was noted that his legs were red and 
itchy; a physician diagnosed chronic lichenous eczema with 
secondary infection.  In May 1988, he had a rash all over his 
body that was diagnosed as dermatitis.  In July and August 
1988 he was treated for a rash diagnosed as contact 
dermatitis.  In August 1988, it was noted that he had a 
history of lichen simplex chronicus, both pretibial areas, 
coming and going for a fairly long period of time.  He was 
treated with various medications, including Deltasone, a 
corticosteroid.  

In October 1996, the veteran underwent a VA skin examination.  
Such was recommended for chronic bilateral leg dermatitis 
treated as eczema with note to question the veteran's Vietnam 
service and probable Agent Orange exposure as a causative 
factor.  There were lichenous patches of erythema with white 
plaques coalescent over the entire left leg from the ankle up 
to the proximal 1/3 of the leg.  There was a swollen patch on 
the posterior lower 1/3 of the leg as well.  The right lower 
leg had a smaller patch as the left leg along the lower 1/3 
of the anterolateral leg.  The examiner reviewed several 
medical records dated from the 1970s to the present and 
recommended serologic work-up and/or biopsy.  The diagnosis 
was chronic lichenous eczema that may be causally related to 
herbicide exposure.

In September 1999, the Board remanded the claim for 
additional development, specifically to ascertain whether 
additional treatment or evaluation evidence was available; to 
corroborate evidence of Agent Orange exposure; and to obtain 
a VA examination opinion as to the nature and etiology of 
existing skin disorder(s).  

The RO advised the veteran as to the purpose of the remand; 
he responded he had no further evidence to support his claim.  
Later, he requested VA to obtain all updated VA medical 
records.

A letter from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) dated in September 2000 was received 
with an attached computer analysis showing herbicide spray 
applications in Vietnam during the time of the veteran's tour 
of duty in that country.  The analysis shows that Agent 
Orange was used in August 1967 and June 1968.

VA medical reports of the veteran's outpatient treatment in 
1999 and 2000 show the presence of skin problems.  A report 
of treatment in December 1999 notes the onset of eczema 
around 1978.  A report of treatment in April 2000 notes that 
he had a chronic dermatitis on the anterior tibial aspect of 
the lower extremity present for the past 15 years.  There 
were erythematous plaques on the tibial aspects of the lower 
extremities.  There were excoriations and scaling overlying 
the plaques.  The assessment was differential diagnosis, 
including lichen simplex chronicus versus psoriasis.

The veteran underwent a VA dermatology examination in 
November 2000.  At that time he had a yellow/brown 
hyperkeratotic verrucous-appearing plaque on the left lower 
extremity with excoriation and erythematous patches, and his 
right lower extremity had an erythematous patch in the 
lateral malleolus.  The assessment was xerosis, and lichen 
simplex chronicus as well as ichthyosis.  The veteran was 
advised such was not related to Agent Orange exposure.  An 
addendum dated in December 2000 to the report of the November 
2000 examination contains an opinion from the examiner, who 
reviewed the evidence in the veteran's claims folder, to the 
effect that there was no connection between the veteran's 
current skin problems and his contact dermatitis in service.

Pertinent Criteria

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) are satisfied:  chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  Diabetes mellitus has been added to 
the list of diseases presumptive to Agent Orange exposure.  
66 Fed. Reg. 23166-23169 (May 8, 2001).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).  Service connection may be granted for a disease 
based on exposure to Agent Orange when there is medical 
evidence linking it to such incident.  Combee v. Brown, F. 3d 
1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.303(d).

Standard of Review

Except as otherwise provided by law, a claimant has 
the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  The Secretary shall consider all 
information and lay and medical evidence of record 
in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. 
When there is an approximate balance of positive 
and negative evidence regarding any issue material 
to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Initial Matter

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under the new law.  Specifically, the record reflects that 
the veteran has been informed of the requirements for 
establishing entitlement to service connection, to include 
based on a claim of exposure to Agent Orange, and that the 
veteran has submitted pertinent evidence in support of his 
claim.  The RO has informed the veteran by its letters, the 
statement of the case, and supplemental statements of the 
case; of the evidence needed to substantiate his claim and 
has advised him of the evidence it has obtained.  The claims 
file contains private and VA treatment records, as well as 
several VA opinions pertinent to the etiology of claimed skin 
disorders.


In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.  A 
remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claims.  

Service Connection

Service medical records show that the veteran was found to 
have contact dermatitis of various body parts, including his 
legs.  However, such condition was treated and not shown to 
be chronic and continuing throughout service.  In fact, at 
the time of his medical examination for separation from 
service in November 1968 no skin disorder was noted.  

The Board here notes the veteran's specific contention that 
the skin disorder affecting his legs is due to exposure to 
Agent Orange in Vietnam.  In that regard the Board notes that 
the contact dermatitis treated in service was manifested 
prior to the veteran's service in the Republic of Vietnam in 
January 1967.  To the extent service medical records show he 
was treated in service for other skin problems after January 
1967, the Board notes that such affected areas other than the 
legs; were not shown at service discharge; and, that the in-
service, post-January 1967 diagnoses of papular urticaria and 
a fungus, are not currently shown by competent medical 
evidence.  Thus, service records do not demonstrate any 
chronic skin disability related to the veteran's current skin 
disorder of the legs.  See 38 C.F.R. § 3.303(a), (b).

The post-service medical records reveal that the veteran was 
first treated for various skin problems beginning in the late 
1970's, around 1977, many years after his separation from 
service.  In fact, a VA examination conducted in February 
1969 was negative for skin problems other than scarring 
associated with his muscle injury to the leg.  The post-
service medical reports showing diagnoses of poison ivy or 
note of a generalized rash do not relate such to the 
veteran's period of service.  Nor do medical professionals 
relate a diagnosis of neurodermatitis, shown in connection 
with VA examination in 1985, to service.

The Board acknowledges that post-service medical records show 
that the veteran was treated for episodes of dermatitis in 
1988; however, no medical professional related such back to 
the veteran's in-service episodes of contact dermatitis.  See 
38 C.F.R. § 3.303(d).  Moreover, the contemporary medical 
evidence does not show that the veteran currently has chronic 
dermatitis related to service.  A claim for service-
connection for a disability must be accompanied by medical 
evidence which establishes that the claimant currently has 
the claimed disability.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board next recognizes that the October 1996 VA examiner 
opined that the veteran had chronic lichenous eczema that 
could be related to herbicide exposure.  That examiner made 
no definite conclusion relevant to the etiology of the 
identified chronic lichenous eczema.  The Court has held that 
where a physician is unable to offer a definite causal 
relationship that opinion may not be utilized in establishing 
service connection as such an opinion is non-evidence.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 
5 Vet. App. 104, 145-6 (1993).

The VA report of the veteran's treatment in April 2000 notes 
a 15-year history of dermatitis, but after evaluation of the 
veteran the physician arrived at a differential diagnosis, 
including lichen simplex chronicus versus psoriasis.  
Dermatitis was not found.  Nor was dermatitis found at the 
veteran's most recent VA dermatology examination in November 
2000.  At the latter examination, the assessment was xerosis, 
and lichen simplex chronicus as well as ichthyosis.  That 
examiner reviewed the evidence in the veteran's claims folder 
and specifically opined that currently diagnosed skin 
problems of the legs were not related to the dermatitis shown 
during service and, moreover, were not related to Agent 
Orange exposure in service.  

The Board finds the 2000 opinion more probative than the 
October 1996 VA examiner's opinion in that the November 2000 
opinion and December 2000 addendum are based on review of a 
more complete record, and that the 2000 examiner clearly 
dissociated currently diagnosed skin disorders from Agent 
Orange exposure and in-service dermatitis.  Such definite 
medical opinion is of more probative value than the October 
1996 examiner's acknowledgment of Agent Orange exposure as a 
possible causative agent.  See Bostain v. West, 
11 Vet. App. 124 (1998).

There is no other evidence linking the veteran's current skin 
diagnoses of the legs to his active service.  38 C.F.R. 
§ 3.303(d).  Also, the veteran has not argued, nor does any 
competent medical evidence suggest, a relationship between 
currently existing skin problems and the veteran's service-
connected disability.  See 38 C.F.R. § 3.310 (2000).

The Board emphasizes that the fact of the veteran's service 
in Vietnam is recognized.  Moreover, the USASCRUR has 
provided information showing the use of Agent Orange during 
the veteran's service in the Republic of Vietnam.  
Nevertheless, the identified skin diagnoses attributed to the 
veteran's leg manifestations are not among those for which 
presumptive service connection based on Agent Orange exposure 
is warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
competent evidence of a causal relationship is warranted.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes the veteran's own assertion that his skin 
problems shown now are the same as those some in service and 
thus related.  However, the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
render his own opinions on medical diagnoses or causation 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


The Board also recognizes that the veteran is a combat 
veteran.  Combat veterans are afforded special consideration 
and are given the benefit of the doubt in disability cases, 
i.e., in the case of any veteran who engaged in combat with 
the enemy in active service, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 3)  Once these the first two steps are met, the Secretary 
will accept the combat veteran's evidence as sufficient proof 
of service incurrence, even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); 
Velez v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  

Here, the Board does not dispute that the veteran had skin 
problems in service or that he was exposed to Agent Orange in 
service.  Rather, the denial herein is based on a weighing of 
the competent medical evidence and a determination that the 
probative evidence dissociates currently diagnosed skin 
disability of the legs from the veteran's period of service, 
to include in-service Agent Orange exposure.

After consideration of all the evidence, the Board finds that 
the veteran's currently identified skin disorders of the legs 
are not related to in-service contact dermatitis, which was 
acute and transitory and resolved with treatment, and are not 
related to Agent Orange exposure or other incident of 
service.  Nor does the competent and probative evidence show 
continuous treatment of contact dermatitis since the 
veteran's separation from service or that he currently has 
such disability.

Accordingly, the Board finds the preponderance of the 
evidence is against the claim for service connection for a 
skin disorder of the legs, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  VCAA, 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder of the legs is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

